Citation Nr: 0824634	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for the veteran's service-connected disability of 
post-traumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1952 to 
September 1956.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection and 
assigned a 10 percent disability rating for PTSD and bipolar 
disorder, effective from October 18, 2004.  In May 2006, the 
RO issued a rating decision that assigned a 30 percent 
disability rating for PTSD from October 18, 2004.  

In May 2008, the veteran submitted a motion to advance his 
case on the docket and the motion was granted in June 2008.  


FINDINGS OF FACT

1.  The veteran's service-connected disability of PTSD and 
bipolar disorder is manifested by impaired social functioning 
due to: depression, impaired impulse control, deficiencies in 
mood, flattened affect, occasional confusion, using the wrong 
word on occasion, seeing the illusion of shadows when looking 
at night into light, some short-term memory loss, and 
difficulty in maintaining relationships. 

2.  The veteran's service-connected disability of PTSD and 
bipolar disorder is not manifested by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name; obsessional rituals; suicidal ideation; panic 
attacks; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; impaired speech; impaired judgment; or 
impaired abstract thinking.  




3.  The veteran has been married to his wife for more than 55 
years, has taken care of his wife when she has been ill, 
enjoys his grand-daughters, has a difficult relationship with 
one son, avoids other veterans, stays at home in order to 
watch television and surf the Internet, occasionally goes 
fishing, and has not worked since he was aged 59.  

4.  Global Assessment Functioning (GAF) scores of 40, 70, and 
55 were assigned during the rating period.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
and no higher, for PTSD and bipolar disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7. 4.130, Diagnostic Codes 9411, 9432 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the medical 
evidence of record reflects a stable level (or an improving 
level) in the severity of the veteran's mental disabilities, 
stages ratings are not warranted here. 

After the veteran filed a notice of disagreement with respect 
to the 10 percent disability rating for PTSD and bipolar 
disorder assigned in the March 2005 rating decision, a 
30 percent disability rating was assigned in a May 2006 
rating decision.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  Moreover, although the RO 
characterized the veteran's disability as PTSD in the 
May 2006 rating decision, since service connection had been 
granted for PTSD and bipolar disorder, the Board will look to 
symptoms of both psychiatric conditions in determining 
whether a rating higher than higher than 30 percent is 
warranted.  

 The general rating formula for mental disorders contains the 
same criteria for evaluating PTSD as for evaluating bipolar 
disorder.  38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9411, 
9432.  Three ratings higher than the 30 percent rating 
assigned to the veteran's disability are available.  The 
three possible ratings are discussed in turn below.  

A.  A 100 percent disability rating is not warranted

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.    38 C.F.R. § 4.130.  Those symptoms are not 
established on this record.  

There is no evidence of suicidal or homicidal intention, no 
indication that he is unable to perform activities of daily 
life, and no disorientation as to time or place. While there 
is some evidence of occasional confusion, and he complains 
that sometimes he uses the wrong word when he is speaking, 
those occasional lapses do not rise to the level of gross 
impairment in thought processes or communication.  Similarly, 
while he experienced seeing shadows out of the corner of his 
eye late at night when looking toward a light, at his 
March 2006 mental health visit, he reported that no longer 
happened.  And while he reports that he now sometimes talks 
to himself, the examiner noted that he knows that he is the 
speaker and experiences neither true hallucinations nor 
delusions.  In a June 2005 statement, the veteran reports 
that he has self-destructive behavior, but he provided no 
example and the treatment notes do not establish grossly 
inappropriate behavior (except for one incident when he 
chased a drug dealer with his car).  And while the veteran 
has subjective complaints of memory loss, he does not report 
memory loss of the names of close relatives or his own name.  
So, the symptoms listed for a 100 percent evaluation are not 
established by this record.  

Nor does the record otherwise establish that the veteran has 
total social impairment.  While he stays home most of the 
time, he interacts with his wife, even taking care of her 
when she was ill in September 2005, and he enjoys his grand-
daughters.  As for occupational impairment, the veteran 
stopped working at the age of 59 due to his severe emphysema.  
A total disability rating is not warranted here.  

B.  A 70 percent disability rating is not warranted

A 70 percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); speech intermittently illogical, 
obscure, or irrelevant; impaired impulse control (such as 
unprovoked irritability with periods of violence);  inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.  The record also does not establish this level of 
disability.  

No examiner has found suicidal ideation, obsessional rituals, 
panic disorders, or spatial disorientation.  The veteran 
attends his psychiatric treatment sessions well-groomed and 
dressed.  There is no evidence that he has difficulty in 
adapting to stressful circumstances.  To the contrary, the 
September 2005 progress notes indicate that when he wife 
became ill, he not only took care of her, but maintained his 
own health.  While the veteran complains that sometimes he 
uses the wrong word when he is speaking, those occasional 
lapses do not constitute illogical, obscure, or irrelevant 
speech.  And all the examiners determined that with respect 
to his speech, he used a normal rate and rhythm.  The only 
observation of impaired speech was at an October 2004 session 
where the examiner noted that the veteran's speech was soft.  
The veteran is easily irritable and this affects his 
relationships with his family, especially one of his sons.  
But except for one incident (at an unknown time) when he 
chased a drug dealer with his car, there is no evidence that 
he becomes violent when irritated.  Thus, the symptoms that 
support a 70 percent rating are not established on this 
record. 

Nor does the record establish by other symptoms that the 
veteran has occupational and social impairment with 
deficiencies in most areas, such as work, school, judgment, 
thinking, family relations, or mood.  Here, the veteran 
neither works nor goes to school, so those areas are not 
relevant in evaluating him.  No examiner has indicated that 
he has impaired judgment.  As for his thought processes, the 
examiners have consistently noted that his thoughts are 
logical, coherent, and organized.  

The record does show that he has some deficiencies in his 
family relations.  He often complains that he is irritated 
with his son and that he had outbursts of anger at his wife.  
On the other hand, the veteran has been married to his wife 
for more than 55 years.  He enjoys his grand-daughters.  And 
since March 2005, he has reported better relationships with 
his children (which he attributed to their improved 
circumstances).  

The evidence also shows that the veteran has deficiencies in 
mood.  He often is depressed.  He has uncontrolled worry.  He 
also becomes angry at situations approximately once per week.  
At one time, he experienced road rage, although that appears 
to be controlled now.  At his mental health visits, while his 
mood was often calm and pleasant, it also was at times 
nervous, irritable, and dysphoric.  

In sum, to warrant a 70 percent disability, the record must 
show occupational and social impairment with deficiencies in 
most of the six areas, due to certain symptoms.  Here, two 
areas are not relevant, there is no deficiency in two areas, 
and there are some deficiencies in two areas.  And the 
symptoms listed in the rating criteria for a 70 percent 
disability rating are much more severe than what this veteran 
experiences.  But, as discussed in below, since the veteran's 
symptoms do fall squarely within the criteria listed for a 
50 percent disability rating, his disability rating should be 
increased to 50 percent and no higher.  

C.  An increased rating to 50 percent, and no higher, is 
warranted

A 50 percent rating is available for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: panic attacks more than once a week; 
impaired judgment; circumstantial, circumlocutory, or 
stereotyped speech; flattened affect; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

The veteran does not have some of these symptoms.  For 
example, he does not experience panic attacks.  There is no 
evidence of impaired judgment.  And with the exception of 
soft speech on one occasion, he does not have impaired 
speech.  The record also does not establish any long-term 
memory problems.  But the record establishes all of the other 
symptoms. 

Although the veteran's affect was at times normal, his mental 
health examiners often noted that he had constricted affect.  
And while he did well on objective tests, the veteran 
frequently reported that he got confused about things.  For 
example, he had difficulty finding the VA treatment center 
once.  And in the list of his health problems, the examiners 
include dementia.  He also complains frequently of short-term 
memory problems and needs prompts to complete some mental 
health tests to measure memory and abstract thinking.  

The record is replete with notes by examiners concerning the 
veteran's mood disturbances.  While details of his behavior 
are sketchy, it is clear that the veteran can easily get 
angry when frustrated.  And he is often depressed with a 
dysphoric affect.  There is some evidence that this has 
greatly improved due to medication and treatment for anger 
management and controlling road rage.  Yet, he has been 
described as engaging in uncontrolled worrying.  And he is 
often nervous at his mental health treatment visits.  Thus, 
the veteran's mood is often disturbed. 

As for the difficulty in establishing and maintaining 
effective work and social relationships, there is no evidence 
about the veteran attempting to establish any relationships 
and, since he does not work, there is no evidence about work 
relationships.  But the veteran clearly does not maintain 
many social relationships. 

He spends his time watching television, fishing, or surfing 
the Internet.  He says he has no friends.  He goes once per 
week to a flea market in order to watch karaoke.  He did not 
go to a reunion of his wife's family.  He avoids veterans.  
Although the examiners often describe him as friendly and 
cooperative, he has also been described as having poor 
socialization skills, having social problems, having no 
social life, and being prone to isolation.  

As discussed above, with respect to his family, there is 
mixed evidence about those relationships.  He gets angry with 
his wife about once per week, but they have been married for 
many years and when she was sick, he took care of her.  His 
relationship with the son who is addicted to drugs is not 
always good, but it improves when his son's circumstances 
improve.  He enjoys his grand-daughters.  Examiners have 
noted that his irritability puts stress on his family.  




Although not all symptoms described in the criteria for a 
50 percent rating are present, the symptoms that he does 
manifest establish that the veteran has the social impairment 
with reduced reliability to warrant a 50 percent rating.  

Often, the Global Assessment Functioning (GAF) scores provide 
further insight as to the appropriate disability rating.  
Here, however, the record contains only three GAF scores:  
the score of 40 assigned at an October 2004 evaluation; the 
score of 70 assigned at the February 2005 compensation and 
pension (C&P) examination; and the score of 55 assigned at 
the May 2005 evaluation.  The GAF score serves as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), p. 32).   

A GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
personal relationships.  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. A GAF score of 31 - 40 is defined as 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; a child ...)."  Ibid.   

The GAF score of 55 (moderate symptoms) is consistent with 
the 50 percent rating because it reflects moderate symptoms 
manifesting in moderate difficulty in social functioning, 
which is consistent with the veteran's treatment records.  
The GAF 



score of 70 describes a milder severity than the rating 
herein assigned, so it does not warrant a rating higher than 
50 percent.  

As for the October 2004 GAF score of 40, the Board finds that 
since it was assigned at a time when the veteran had just 
recently had surgery to remove half of his right ear due to 
cancer, it does not reflect the veteran's continuing 
disability picture around that time.  At that session, the 
examiner noted that the veteran complained of continued 
hyperstartle, having elbowed his wife in his sleep while 
fighting in a nightmare, and of financial stressors.  The 
veteran also reported being proud of himself for not having 
had any road rage incidents lately.  The examiner noted that 
the veteran's clothing was clean, his eye contact within 
normal limits, his thought processes rational, his thought 
content determined, and his interpersonal skills cooperate 
and dependent.  The examiner also indicated that his gait was 
slow, his mood anxious and depressed, and his affect teary.  
The examiner pointed out that during the session, they 
processed his many health problems, PTSD symptoms, and 
financial limitations.  

The Board has taken this low GAF score into consideration in 
evaluating the veteran's disability.  But while a GAF score 
of 40 generally indicates a disability picture that might 
warrant a disability rating higher than a 50 percent rating, 
the Board finds that given the veteran's depressed mood right 
after cancer surgery, that one low GAF score does not 
accurately reflect the continuing disability picture 
manifested throughout the rating period.  

The doctrine of reasonable doubt has also been considered 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  And where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  But as discussed above, the veteran's symptomatology 
falls squarely within the criteria for a 50 percent rating 
and does not manifest a disability picture so severe as to 
warrant a 70 percent rating.  Thus, the veteran's 




disability rating for PTSD and bipolar disorder should be 
increased to 50 percent, and no higher.  


Duties to notify and to assist

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Dingess, 
supra. at 490-91.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
continuing to search for his service treatment records until 
it was determined that it was futile to continue to try to 
obtain them (because they were likely destroyed in a fire), 
by obtaining the veteran's treatment records at VA medical 
facilities, and by conducting a C&P examination. 




In his July 2006 substantive appeal, the veteran asked that 
all current VA medical evidence be of record as his appeal 
moved forward.  At that time, treatment records (which tended 
to show bi-monthly mental health visits) had been obtained 
through March 2006.  No further records were obtained at that 
time.  

When the veteran was notified in September 2006 that the 
record on appeal had been transferred to the Board, he 
responded by stating that he had no further evidence to 
submit regarding his pending appeal and he asked VA to ensure 
that all of his current, up-to-date VA outpatient medical 
records from Jacksonville, Florida, be of record when his 
appeal was sent to the Board.  At the time of that request, 
the appeal had already been transferred to the Board. 

Generally, VA medical treatment records are deemed to be 
within the control of VA and should be included in the 
record, as they may be determinative of the claim.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Yet, the Board decided 
this appeal on the basis of the medical treatment records 
through March 2006. 

The veteran has not been prejudiced by the Board's action in 
deciding the case rather than by remanding the case in order 
to obtain records between March 2006 and September 2006.  And 
as discussed above, there is no evidence that the veteran's 
disability was getting worse during the rating period.  Even 
the veteran did not claim that his condition was worsening.  
Thus, based on the evidence already in the record, the 
treatment notes between April and September 2006 should be 
consistent with the records previously obtained.  Indeed, in 
the most recent records, various examiners had noted that the 
veteran's impulse control had improved-he was better at 
anger management, he was calmer than he had previously been, 
and that his medications were helping his depression and 
moods.  And, the Board has granted an increased rating for 
the entire rating period.  Thus, the Board finds that the 
veteran was not prejudiced by the Board's action in deciding 
the appeal because 


the evidence from March 2004 to June 2006 provided an 
adequate window upon which to base the veteran's initial 
disability evaluation. 


ORDER

A disability rating of 50 percent, and no higher, for PTSD 
and bipolar disorder is granted, subject to the criteria 
governing payment of monetary benefits.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


